Exhibit 10.2

 

Confidential Treatment Requested As To Certain Information Contained In This
Exhibit

 

 

SECURITY AGREEMENT: EQUIPMENT

 

(Dated and effective as of December 22, 2003)

 

WHEREAS, Massachusetts Development Finance Agency, a body politic and corporate
and a public instrumentality under the laws of the Commonwealth of Massachusetts
with its principal office at 75 Federal Street, Boston, Massachusetts 02110
(together with its successors and/or assigns, the “Lender”) has agreed to make a
loan to AVANT Immunotherapeutics, Inc., a Delaware corporation with its
principal office located at 119 Fourth Avenue, Needham, Massachusetts 02494 (the
“Debtor”), such loan being evidenced by that certain Secured Promissory Note:
Equipment Loan made by Debtor as of the date hereof to the order of the Lender
(the “Note”).  This Security Agreement, the Note and any UCC-1 financing
statements executed in connection with this Security Agreement, as each may be
amended or modified from time to time, are referred to herein, collectively, as
the “Loan Documents”.

 

WHEREAS, Lender is willing to extend the above-described loan and enter into the
transactions contemplated by the Loan Documents, provided that, among other
things, Debtor shall execute and deliver this Security Agreement (the
“Agreement”) and grant the security interests in and liens upon its assets to
Lender upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in order to induce Lender to enter into the Loan Documents, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.  Terms not defined herein
shall have the meanings ascribed to them, if any, under the UCC of the
Commonwealth of Massachusetts (as amended or revised from time to time, the
“UCC”).  In addition to the terms defined elsewhere in this Agreement, the
following terms shall have the meanings set forth below:

 

“Collateral” means all personal property and fixtures of Debtor of every kind
and description, tangible or intangible, whether now or hereafter existing,
whether now owned or hereafter acquired, and wherever located, but only to the
extent acquired by Debtor with the proceeds of the Note or for which Debtor was
reimbursed for its costs of acquiring the same with the proceeds of the Note,
together in all cases with (a) all attachments, accessions, accessories, tools,
parts, supplies, increases, and additions to and all replacements of and
substitutions for any property described above, (b) with respect to equipment
and software, any and all licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications and any model conversions, (c) all
proceeds and products of any of the property described above, including, without
limitation, insurance proceeds, and (d) all records and data relating to any of
the property described above, whether in the form of a writing, photograph,
microfilm, microfiche, or electronic media, and all

 

--------------------------------------------------------------------------------


 

of Debtor’s right, title, and interest in and to all software required to
utilize, create, maintain and process any such records or data on electronic
media.

 

“Costs” means all fees, costs and expenses of the Lender incurred in connection
with or as a result of: (a) the default, collection, waiver or amendment of any
terms of the Loan Documents or the Obligations; (b) the Lender’s exercise,
preservation or enforcement of any of its rights, remedies or options under the
Loan Documents (including without limitation in connection with any disposition
of the Collateral); (c) the granting, perfecting and protecting of liens upon
and security interests in any Collateral now or hereafter securing the
Obligations; and (d) the prosecution or defense of any claim in any way arising
out of, related to or connected with any of the Loan Documents; including in
each case, without limitation, (i) reasonable fees and expenses of outside legal
counsel, (ii) reasonable accounting, consulting, brokerage or other similar
professional fees or expenses, (iii) any reasonable fees and expenses associated
with any appraisals or examinations conducted in connection with the Collateral,
(iv) all filing fees and other taxes and fees payable or determined to be
payable in connection therewith, including, without limitation, documentary,
stamp and similar taxes and assessments and all recording and filing fees
charged by any governmental body or authority; and (v) all other costs and
expenses incurred by the Lender as are payable by the Debtor under any of the
Loan Documents.

 

“Lease” means the Lease of even date herewith between Lender, as landlord, and
Debtor, as tenant, evidencing the lease of approximately 11,756 square feet of
space at the premises located at 151 Maritime Street, Fall River, Massachusetts
(the “Premises”).

 

“Obligations” means all indebtedness, obligations and liabilities, direct or
indirect, matured or unmatured, primary or secondary, certain or contingent, of
Debtor to Lender, under this Agreement, the Note, or any other Loan Document,
and the Lease, and whether now or hereafter owing or incurred, including,
without limitation, all Costs.  Lender acknowledges and agrees that Debtor’s
indebtedness, obligations and liabilities under the Lease shall only constitute
Obligations hereunder so long as any amounts are due and owing under the Note.

 

2.                                       Grant of Security Interest.  As
security for the prompt and unconditional payment and performance of the
Obligations, Debtor hereby pledges, assigns and transfers to Lender and grants
to Lender a continuing first priority security interest in the Collateral.  The
security interest granted hereby shall continue to be effective, irrespective of
any retaking and redelivery of Collateral to Debtor, until all Obligations have
been paid in full or are otherwise fully satisfied.

 

3.                                       Perfection; Third Parties; Further
Assurances.  Debtor authorizes Lender to file all UCC financing statements, and
amendments thereto and continuations thereof, describing the Collateral
necessary to perfect Lender’s security interest hereunder.  Debtor agrees to
take whatever other actions are requested by Lender to perfect and continue
Lender’s first priority security interest in the Collateral.  The Collateral is
and shall remain personal property even though all or any portion of the
Collateral may hereafter become attached or affixed to real property, and Debtor
shall provide Lender, upon Lender’s written request, with disclaimers and
waivers from landlords, mortgagees or any other persons holding any interest in
the real property where any Collateral may be located, acceptable in all
respects to Lender, which may be

 

2

--------------------------------------------------------------------------------


 

necessary or advisable in the sole discretion of Lender to confirm that the
security interest and rights of Lender in the Collateral are and will remain
valid against all other parties.

 

4.                                       Representations, Warranties,
Acknowledgments and Covenants.  Until all Obligations have been paid in full or
are otherwise fully satisfied, Debtor hereby represents, warrants, covenants and
agrees that:

 

(a)                                  Debtor has and has duly exercised all
requisite power and authority to enter into this Agreement, to pledge and grant
a security interest in the Collateral and to carry out the transactions
contemplated by this Agreement; and this Agreement has been duly executed and
delivered by Debtor and is the legal, valid, and binding obligation of Debtor
enforceable against it in accordance with the terms hereof except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium,
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance, injunctive relief or other equitable remedies is subject to the
discretion of the court before which any case or proceeding therefor may be
brought.

 

(b)                                 the execution and delivery of this Agreement
and the performance of Debtor’s obligations hereunder, do not and shall not
require the approval of, or the giving of notice to, or the consent of, any
third party (including, without limitation, any federal, state, local or foreign
governmental authority), and do not and shall not contravene any law binding on
Debtor or contravene Debtor’s charter documents or by-laws, or any agreement,
indenture, or other instrument to which Debtor is a party or by which it may be
bound;

 

(c)                                  Debtor does now (and will in the future,
upon payment in full of the invoice price of each item of equipment included
within the Collateral) lawfully possess and own the Collateral;

 

(d)                                 except for the security interest granted
herein, Debtor has and, upon payment in full of the invoice price of each item
of equipment included within the Collateral, will have good and marketable title
to the Collateral; the Collateral is free from and will be kept free from all
liens, claims, security interests, attachments and encumbrances; no financing
statement covering the Collateral or any proceeds thereof is now or shall be on
file in favor of anyone other than Lender; and Debtor shall defend Lender’s
rights in the Collateral against the claims and demands of all other persons;

 

(e)                                  Debtor will not misuse, fail to keep in
good repair, sell, assign, rent, lend, encumber, transfer, secrete or otherwise
dispose of any of the Collateral or any interest therein, nor permit or contract
to do any such act (each such act, a “Transfer”) except:

 

(i)                                     that a Transfer may occur to (A) an
entity that controls, is under common control with, or is controlled by Debtor;
(B) an entity with whom Debtor merges or consolidates, or (C) to an entity that
acquires all or substantially all of Debtor’s assets (each of such entities, an
“Approved Entity”) so long as (1) Debtor provides Lender at least thirty (30)
days’ prior notice of such proposed Transfer, (2) the Approved Entity assumes,
in a writing to Lender, all of Debtor’s obligations under the Loan Documents,
(3) Debtor remains liable, on a joint and several basis with the Approved
Entity, for all of Debtor’s obligations under the Loan

 

3

--------------------------------------------------------------------------------


 

Documents, and (4) Debtor and the Approved Entity shall take all actions
requested by Lender to confirm Lender’s security interest in the Collateral
described in this Agreement;

 

(ii)                                  for a Transfer consented to by Lender to
an entity other than an Approved Entity, provided that Lender’s consent shall
not be unreasonably withheld, conditioned or delayed, but, in addition to any
other grounds for denial, Lender’s consent shall be deemed reasonably withheld
if Lender, in its capacity as the Landlord under and as defined in the Lease,
withholds its consent to any assignment, sublease, license or other transfer of
the Lease to the proposed transferee; or

 

(iii)                               Debtor may sell such of the Collateral as
consists of obsolete or surplus equipment if either (A) Debtor pays to Lender an
amount equal to the then-outstanding principal portion of the Obligations
attributable to the equipment being sold, or (B) Debtor grants to Lender a
first-priority security interest in replacement equipment having an aggregate
fair market value (as determined by Lender in its good faith, reasonable
discretion) equal to or greater than the then-outstanding principal portion of
the Obligations attributable to the equipment being sold such that the
replacement equipment becomes Collateral hereunder;

 

(f)                                    if any Collateral becomes the subject of
any instrument, chattel paper, negotiable document of title, including any
warehouse receipt or bill of lading, or if any Collateral at any time consists
of certificated investment property, Debtor shall deliver such instrument, paper
or document or the certificates evidencing such investment property to Lender,
together with such assignments in blank or other documents of transfer as Lender
shall request;

 

(g)                                 Debtor shall defend at Debtor’s own cost any
action, proceeding or claim affecting the Collateral;

 

(h)                                 Debtor shall pay promptly all taxes,
assessments, license fees and other public or private charges when levied or
assessed against the Collateral;

 

(i)                                     Upon at least three (3) days’ prior
notice, except during the pendency of an Event of Default that extends beyond
the expiration of applicable notice and cure periods, and except in the case of
an emergency, when in each case no prior notice shall be required, Debtor shall
permit Lender and its agents to enter into the portions of the Premises that are
not one of the Controlled Areas (as defined below) at reasonable times, to
examine and inspect the Collateral and to inspect and make abstracts from
records of Debtor concerning the Collateral; provided, however, that except in
the case of an emergency or during the pendency of an Event of Default that
extends beyond the expiration of applicable notice and cure periods, such access
shall only be performed when escorted by a representative of Debtor.  Lender
acknowledges that Debtor’s business operations require strict compliance with
federal and state regulations regarding the development, production and testing
of human use biological products and, therefore, Lender covenants that its
representative (and any access of the Premises or examination of the Collateral
by Lender or anyone claiming by, through or under Lender) shall comply in all
respects with such regulations;

 

(j)                                     Debtor intends to use certain portions
of the Premises for experimentation, testing and development of highly sensitive
materials and vaccines and, in order to establish the

 

4

--------------------------------------------------------------------------------


 

necessary control setting for such experimentation, testing, and development,
such portions of the Premises (each such portion a “Controlled Area” and
collectively the “Controlled Areas”) will need to be segregated and properly
sealed off from the other portions of the Premises.  Upon at least three (3)
days’ prior notice, except during the pendency of a monetary or other material
Event of Default that extends beyond the expiration of applicable notice and
cure periods, and except in the case of emergency which requires immediate
access to the Controlled Areas, when in each case no prior notice shall be
required, Debtor shall permit a Qualified Representative of Lender (as defined
below) to enter the Controlled Areas at reasonable times to perform inspections
of any Collateral in the Controlled Areas; provided, that, except during the
pendency of a monetary or other material Event of Default that extends beyond
the expiration of applicable notice and cure periods, and except in the case of
an emergency which requires immediate access to the Controlled Areas, such entry
by a Qualified Representative of Lender shall only be performed when escorted by
a representative of Debtor.  A “Qualified Representative of Lender” shall mean
an individual that possess the credentials and the training required to enter
and inspect a facility (i) regulated by the FDA and (ii) which is engaged in
business operations of the type Debtor will be carrying on in the Premises. 
Lender shall submit information and documentation reasonably required by Debtor
or any other governmental entity to establish an individual’s qualification as a
Qualified Representative of Lender in advance of any such entry and Debtor shall
reasonably cooperate in good faith with Lender in approving such individual as a
Qualified Representative of Lender.  Lender shall apprise the Qualified
Representative of Lender of the sensitivity of Debtor’s operations that are to
be conducted in the Controlled Areas and shall use all diligent, good faith
efforts to cause such party to adhere to all applicable legal requirements, all
requirements of the FDA applicable to such access and Debtor’s reasonable
guidelines and safety rules for entering the Controlled Areas, including wearing
protective clothing and masks before entering the Controlled Areas in order to
protect the processes that Debtor will be conducting in the Controlled Areas.

 

(k)                                  Within 120 days after the end of each of
its fiscal years, Debtor shall deliver to the Lender a copy of Debtor’s income
statement, balance sheet and any other related financial statements for the
fiscal year then ended, which statements shall have been prepared in accordance
with GAAP (except as otherwise noted therein) and audited by independent
certified public accountants reasonably acceptable to the Lender; within 45 days
after the end of each of Debtor’s fiscal quarters, Debtor shall deliver to the
Lender a copy of Debtor’s management-prepared income statement, balance sheet
and any other related financial statements for the fiscal quarter then ended,
which statements shall have been prepared in accordance with GAAP (except as
otherwise noted therein); the Lender hereby waives the foregoing financial
reporting obligations during such time as Debtor remains obligated to file
periodic reports pursuant to Section 12 or Section 15(d) of the Securities
Exchange Act of 1934, as amended, provided that during such time, Debtor shall
provide Lender with copies of its 10K and 10Q reports promptly after the filing
of the same with the Securities and Exchange Commission;

 

(l)                                     Debtor’s correct legal name,
jurisdiction of organization, employer identification number and, if applicable,
state organizational number are as set forth on the signature page hereto, and
Debtor shall give Lender sixty (60) days’ prior written notice before changing
any such name, jurisdiction of organization or number(s) and shall take all
actions required by virtue of any such change to continue the perfection of the
security interest granted to Lender hereunder;

 

5

--------------------------------------------------------------------------------


 

(m)                               Debtor shall promptly notify Lender of any
Event of Default (as defined below in Section 7) or any event causing a
substantial loss or diminution in the value or functional utility of all or any
material part of the Collateral, or affecting Lender’s rights or remedies
hereunder with respect to the disposition of all or any material part of the
Collateral;

 

(n)                                 Debtor understands that Lender’s agreement
to enter into this Agreement and extend the loan evidenced by the Note was
predicated on Debtor’s agreement to use all diligent, commercially reasonable
efforts to create and retain jobs at the Premises.  Accordingly, Debtor shall
create and fill ***Confidential Treatment Requested as to this Information***
new employment positions to be staffed at its facility located at the Premises
no later than the date Debtor obtains a final certificate of occupancy for the
Premises (“Debtor’s Occupancy Date”) and shall use all diligent, commercially
reasonable efforts to maintain the same while any Obligations remain
outstanding.  Debtor shall also add ***Confidential Treatment Requested as to
this Information*** other employment positions to be staffed at its operations
at the Premises, either by transferring positions from other facilities to the
Premises or by creating new positions (or by a combination of the two), within
one (1) year after Debtor’s Occupancy Date, and Debtor shall use all diligent,
commercially reasonable efforts to maintain the same while any Obligations
remain outstanding.  Debtor shall deliver a certificate to Lender, within
fifteen (15) days after Debtor’s Occupancy Date, certifying as to Debtor’s
compliance with the ***Confidential Treatment Requested as to this
Information*** employment creation requirements of this Section, shall deliver a
certificate to Lender, within fifteen (15) days after the first (1st)
anniversary of Debtor’s Occupancy Date, certifying as to Debtor’s compliance
with the employment creation and/or transfer requirements of this paragraph, and
shall deliver a certificate to Lender, within fifteen (15) days after the end of
each calendar quarter thereafter, certifying as to Debtor’s compliance with the
employment maintenance requirements of this Section; and

 

(o)                                 Debtor is in material compliance with, and
shall hereafter comply with and use its assets in material compliance with, all
statutes, regulations, ordinances, directives, and orders of any federal, state,
municipal, and other governmental authority which has or claims jurisdiction
over Debtor, any of Debtor’s assets, or any person in any capacity under which
Debtor would be responsible for the conduct of such person (including, without
limitation, those relating to labor and employment.

 

All representations and warranties made herein shall survive until such time as
all of the Obligations have been paid in full or are otherwise fully satisfied.

 

5.                                       Insurance.  For so long as any
Obligations remain outstanding, Debtor shall maintain, with insurers reasonably
acceptable to Lender, (a) fire, theft and property damage insurance with
extended or combined additional coverage on the Collateral for the full
replacement value thereof, and (b) comprehensive general liability insurance
with policy limits and other terms customary to companies of similar size in
Debtor’s industry .  Each such policy shall contain a standard mortgagee’s long
form endorsement showing Lender as loss payee and additional insured, as its
interest may appear, which endorsement shall provide at least thirty (30) days’
prior written notice to Lender of any material change, cancellation or
non-renewal of coverage.  Debtor shall deliver certificates evidencing such
insurance to Lender upon Lender’s reasonable request.

 

6

--------------------------------------------------------------------------------


 

6.                                       Default.  Time is of the essence in the
payment and performance of all Obligations.  It shall be an “Event of Default”
hereunder if (a) a Note Default (as defined in the Note) occurs and is not
waived or cured within the time period applicable thereto, if any, (b) Debtor
breaches any representation, warranty, covenant or provision hereof (other than
the obligation to pay the Obligations or to maintain insurance as set forth
above in Section 5 and except for a breach of the provisions of Section 4(n)
hereof (other than a breach of Debtor’s obligations to provide the certificates
described therein), which breach shall not constitute an Event of Default), and
such breach is not cured within ten (10) days after notice from Lender, (c)
Debtor fails to maintain insurance as set forth above in Section 5, (d) a
material portion of the Collateral is lost or destroyed, (e) other than as a
result of Lender’s failure to file UCC-1 financing statements (or continuations
thereof), the security interests granted hereunder are challenged as to either
perfection or priority or if Lender’s rights in the Collateral become materially
impaired, or (f) the Obligations are accelerated for any reason.

 

The occurrence of a loss or destruction of a material portion of the Collateral
described in clause (e) of this Section shall not constitute an Event of Default
if proceeds of insurance on such portion are received by Lender and, at Debtor’s
election, either applied to the Obligations, or held in escrow by Lender for
disbursement by Lender upon (A) the receipt by Lender of a written request from
Debtor to use such proceeds to purchase items of equipment to replace the
Collateral lost or destroyed, (B) the receipt by Lender of the manufacturers’
invoices for such replacement items, specifying per item serial numbers and
costs and indicating that the costs of such replacement items are, in the
aggregate, equal to or greater than the aggregate fair market value (as
determined by Lender in its good faith, reasonable discretion) of the Collateral
lost or destroyed, and (C) the grant by Debtor to Lender of a first-priority
security interest in such replacement items such that the same become Collateral
hereunder.

 

7.                                       Remedies.  Upon the occurrence of an
Event of Default hereunder, all Obligations, at Lender’s option and without
notice, shall become immediately due and payable, and Lender shall have all
rights and remedies of a secured party under the UCC and any other applicable
law, and in addition, and without limiting the foregoing, Lender may exercise
the following rights and remedies, each of which Debtor hereby agrees are
commercially reasonable:

 

(a)                                  sell all or any part of the Collateral at
public or private sale at such price(s) as Lender may deem satisfactory, and in
connection with any such sale, Lender may give or refrain from giving such
warranties of title, possession, quiet enjoyment and otherwise, and accept cash,
promissory notes or other property in exchange for the Collateral, all as Lender
may determine in its sole and absolute discretion; Lender shall not incur any
liability as a result of the sale of any of the Collateral, or any part thereof,
at any private sale which complies with the requirements of this Section; Debtor
hereby waives, to the extent permitted by applicable law, any claims against
Lender arising by reason of the fact that the price at which any of the
Collateral, or any part thereof, may have been sold at such private sale was
less than the price that might have been obtained at a public sale, even if
Lender accepts the first offer deemed by Lender in good faith to be commercially
reasonable under the circumstances and does not offer any of the Collateral to
more than one offeree;

 

(b)                                 require Debtor to assemble all or any part
of the Collateral and any records pertaining thereto and make it available to
the Lender at a place to be designated by the Lender;

 

7

--------------------------------------------------------------------------------


 

(c)                                  enter the premises of Debtor and take
possession of the Collateral and any records pertaining thereto;

 

(d)                                 to ask, demand, collect, sue for, recover,
compromise, receive and give acceptance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

 

(e)                                  receive, endorse, and collect any drafts or
other instruments, documents and chattel paper, in connection with the
Collateral;

 

(f)                                    to file any claims or take any action or
institute any proceedings which Lender may deem necessary or desirable for the
collection of any of the Collateral, or otherwise to enforce the rights of
Debtor with respect to any of the Collateral; and

 

(g)                                 grant extensions, compromise claims and
settle accounts in any amount for less than face value or book value or
otherwise without prior notice to Debtor.

 

Debtor hereby irrevocably authorizes Lender to endorse Debtor’s name on all
collections, receipts, instruments or other documents, and appoints Lender as
Debtor’s attorney-in-fact to exercise to the extent permitted by law all powers,
rights and remedies necessary to enable Lender to exercise its rights
hereunder.  At any sale of the Collateral, unless prohibited by applicable law,
Lender may bid for and purchase all or any part thereof so sold free from any
right or equity of redemption of Debtor.  In the event Lender seeks to take
possession of any or all of the Collateral by court process, Debtor hereby
irrevocably waives any bonds and any surety or security relating thereto
required by any statute, court rule or otherwise as an incident to such
possession, and waives any demand for possession prior to the commencement of
any suit or action to recover with respect thereto. Any notice required to be
given by Lender of a sale or other disposition or other intended action by
Lender with respect to any of the Collateral or otherwise which is made in
accordance with the terms of this Agreement at least five (5) days prior to such
proposed action, shall constitute commercially reasonable notice to Debtor of
any such action.  Lender shall be liable to Debtor only for its gross negligence
or willful misconduct in failing to comply with any applicable law imposing
duties upon Lender.  Lender’s liability for any such failure shall be limited to
the actual loss suffered by Debtor directly resulting from such failure, and
Lender shall have no liability to Debtor in tort or for incidental or
consequential damages.

 

8.                                       Remedies Cumulative.  Each right, power
and remedy of Lender provided for in this Agreement or now or hereafter existing
at law or in equity or by statute shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy.  The exercise or
beginning of the exercise by Lender of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by Lender of all
such other rights, powers or remedies.  No course of dealing or delay or
omission on the part of Lender in exercising any such right, power or remedy
shall operate as a waiver thereof or otherwise be prejudicial thereto, nor shall
any single or partial exercise thereof preclude any other or future exercise
thereof or the exercise of any other such right, power or remedy.

 

8

--------------------------------------------------------------------------------


 

9.                                       Application of Moneys by Lender.  All
moneys collected upon any sale by or on behalf of Lender of the Collateral,
together with all other moneys received by Lender hereunder or by virtue of
payments made by Debtor, shall be applied as follows: (a) to the payment of all
Costs; (b) then to satisfy the other Obligations; and (c) then to Debtor to the
extent of any surplus proceeds.  Debtor shall remain liable for any deficiency. 
To the extent that Debtor uses any of the proceeds of the Obligations to
purchase Collateral, all moneys collected upon any sale by or on behalf of
Lender of the Collateral, together with all other moneys received by Lender
hereunder or by virtue of payments made by Debtor, shall be applied on a
“first-in, first-out” basis so that the portion of the Obligations used to
purchase a particular item of Collateral shall be paid in the chronological
order in which Debtor purchased the Collateral.

 

10.                                 Lender’s Exoneration.  Lender may, but shall
not be required to, take any action of any kind to collect, preserve or protect
its or Debtor’s rights in the Collateral.  The powers conferred upon Lender
pursuant to any appointment as Debtor’s attorney-in-fact hereunder are solely
for the purpose of protecting Lender’s interests in the Collateral and shall not
be deemed to impose any duty on Lender to exercise such powers.  Debtor shall
remain liable under each contract, instrument, license and other agreement
constituting a portion of the Collateral to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, and
Lender shall not be required or obligated in any manner (a) to perform or
fulfill any of the obligations of Debtor, (b) to make any payment or inquiry, or
(c) to take any action of any kind to collect, compromise or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times under or pursuant to any such
contract, instrument, license or other agreement.

 

11.                                 Waivers by Debtor.  To the fullest extent
permitted by applicable law, and except as otherwise set forth in this
Agreement, Debtor waives:  (a) presentment, demand and protest, and notice of
presentment, dishonor, intent to accelerate, acceleration, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all Loan Documents or any portion of the Collateral; (b) all rights to
notice and a hearing prior to Lender’s taking possession or control of, or to
Lender’s replevy, attachment or levy upon, any Collateral; (c) the benefit of
all valuation, appraisal and exemption laws; (d) all rights to require Lender to
marshal any present or future collateral security (including but not limited to
this Agreement and the Collateral) for, or other assurances of payment of, the
Obligations, or to resort to such collateral security or other assurances of
payment in any particular order; and (e) the performance by Lender of any duties
imposed by the UCC upon secured parties; provided, however, that to the extent
that the UCC prohibits the waiver of such performance, Debtor acknowledges that
Lender’s performance shall be measured by a commercial reasonableness standard. 
Debtor acknowledges that it has been advised by counsel of its choices and
decisions with respect to this Agreement and the transactions evidenced hereby,
including, without limitation, with respect to the waivers set forth in this
Section.

 

12.                                 Powers of Attorney.  It is hereby
acknowledged that each power of attorney granted hereunder is coupled with an
interest.  Debtor hereby irrevocably appoints Lender as Debtor’s
attorney-in-fact, with full authority in the place and stead of Debtor and in
the name of Debtor or otherwise, from time to time in Lender’s discretion, to
take any action and to execute any instrument which Lender may deem necessary or
advisable to accomplish the purposes of

 

9

--------------------------------------------------------------------------------


 

this Agreement, including, without limitation, in connection with the exercise
of the rights and remedies granted to Lender hereunder.

 

13.                                 Termination; Revival of Security Interest. 
At such time as the Obligations have been paid in full or are otherwise fully
satisfied and Lender shall be under no further obligation to extend credit to or
enter into credit arrangements with Debtor, under the Loan Documents or
otherwise, this Agreement shall terminate and, at the expense of Debtor, Lender
will release its security interest in, and will duly assign, transfer and
deliver to Debtor such of the Collateral as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement.  To the extent that
Debtor makes a payment or other transfer to Lender, or Lender receives any
payment of proceeds of Collateral, which is later invalidated, declared to be a
fraudulent transfer or preference, set aside or required to be repaid under any
bankruptcy law, other law or equitable principle, Lender’s security interest in
the Collateral shall be revived and continue as if the payment, transfer or
proceeds had never been received by Lender.

 

14.                                 Lender May Perform.  If Debtor fails to
perform any agreement or obligation contained herein within the time periods for
performance set forth herein, Lender may, upon five (5) days’ prior written
notice to Debtor, perform or cause the performance of such agreement or
obligation, and the costs and expenses of Lender incurred in connection
therewith shall constitute Costs and shall be payable by Debtor forthwith upon
demand.

 

15.                                 Demands and Notices.  All notices, requests
and demands permitted or required under the terms of this Agreement shall be in
writing, and shall be deemed to have been given when delivered by hand, when
sent by facsimile (transmission confirmed), 1 day after delivery to any national
overnight delivery service (delivery charges prepaid), or 3 days after deposit
in the U.S. mails (postage prepaid, certified and return receipt requested), and
addressed to the parties at their respective addresses appearing in the initial
paragraph hereof or to such other address as a party may designate in a written
notice to the other party given in accordance with this Section.  Notices to
Debtor shall be sent as aforesaid to the attention of Mr. Michael Furlong (or
his successor as Senior Director, Business Development), with a copy to the Mr.
Avery Catlin (or his successor as Chief Financial Officer).

 

16.                                 Amendments, Waivers, Etc.  No provision of
this Agreement can be changed, waived, discharged or terminated except by an
instrument in writing signed by Lender and Debtor expressly referring to the
provision of this Agreement to which such instrument relates and no such waiver
shall extend to, affect or impair any right of Lender with respect to any
Obligation which is not expressly dealt with therein.  No course of dealing or
delay or omission on the part of Lender in exercising any right, power or
privilege hereunder or under the Loan Documents shall operate as a waiver
thereof or otherwise be prejudicial thereto, nor shall any single or partial
exercise thereof preclude any other or future exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.

 

17.                                 Further Assurances.  Debtor at its sole cost
and expense agree to do all such things and execute, acknowledge and deliver all
such documents and instruments as Lender from time to time may request in order
to give full effect to this Agreement and to perfect and preserve the rights and
powers of Lender hereunder.

 

10

--------------------------------------------------------------------------------


 

18.                                 Conflicts.  In the event of any conflict
between any provision of this Agreement and the Loan Documents or any other
document evidencing the Obligations or Lender’s security interest in the
Collateral, it is the express and absolute understanding and agreement of Debtor
that this Agreement shall be interpreted so as to be consistent with such other
agreements and documents and to give full effect to the rights granted to Lender
herein and therein.

 

19.                                 Provisions to Survive.  All representations,
warranties, covenants and agreements contained in this Agreement shall survive
the execution and delivery hereof and of the Loan Documents and any other
document executed in connection herewith or therewith and shall continue until
the Obligations have been paid in full or are otherwise fully satisfied.

 

20.                                 Governing Law; Consent to Jurisdiction. 
This Agreement is intended to take effect as a sealed instrument to be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts, including without limitation the UCC (without regard to conflicts
of law provisions).  In any action or proceedings arising out of or relating to
this Agreement or the interpretation or enforcement thereof, Debtor hereby
absolutely and irrevocably (a) consents to the application of the laws of the
Commonwealth of Massachusetts, including without limitation the UCC (without
regard to conflicts of law provisions), and (b) agrees that the service thereof
may be made in the manner and to the addresses specified for notices in this
Agreement.  Anything hereinbefore to the contrary notwithstanding, Lender may
sue any Debtor in the courts of any country, state of the United States or place
where a Debtor or any of its property or assets may be found or in any other
appropriate jurisdictions (including, without limitation, the state and federal
courts located in the Commonwealth of Massachusetts), and Debtor hereby waives
any objection that it may have to the location of any such court in which Lender
has commenced any proceeding.  Debtor specifically acknowledges that application
of Massachusetts law to any action or proceedings arising out of or relating to
this Agreement or the interpretation or enforcement thereof constitutes a
material inducement for Lender to enter into this Agreement and the Loan
Documents.

 

21.                                 Costs.  All Costs shall be payable on
demand, and interest shall accrue thereon at the highest rate chargeable under
and in the manner set forth in the Note from date of such demand until payment
in full.

 

22.                                 Miscellaneous Provisions.  This Agreement
shall inure to the benefit of Lender and its successors and assigns, and shall
be binding on Debtor and its successors, assigns and legal representatives. 
This Agreement may be assigned by Lender in connection with any assignment,
transfer or other disposition (in whole or in part) of the Obligations or the
Loan Documents by Lender.  The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement.  The invalidity or unenforceability of any one or more sections of
this Agreement in their entirety or under certain circumstances shall not affect
the validity or enforceability of its remaining provisions or the invalid or
unenforceable provisions in different circumstances.  Captions are for ease of
reference only and shall not affect the meaning of the relevant provisions.  The
meanings of all defined terms used in this Agreement shall be equally applicable
to the singular and plural forms of the terms defined.

 

24.                                 WAIVER OF JURY TRIAL AND DAMAGES.  DEBTOR
AND LENDER

 

11

--------------------------------------------------------------------------------


 

MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY JURISDICTION, COURT AND PROCEEDING WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR ANY
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE ADMINISTRATION OR
ENFORCEMENT OF THE LOAN DOCUMENTS.  DEBTOR AND LENDER AGREE THAT NEITHER PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, DEBTOR
WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY PROCEEDING ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL OR OTHER TYPE OF DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  DEBTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS.  DEBTOR ACKNOWLEDGES THAT THE FOREGOING WAIVERS
CONSTITUTE A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS AND
ACCEPT THIS AGREEMENT.  BY EXECUTING AND DELIVERING THIS AGREEMENT, DEBTOR
CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

(Remainder of Page Intentionally Left Blank; Signature Page Follows)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Security Agreement under seal
as of the date first above written.

 

 

DEBTOR:

AVANT Immunotherapeutics, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Una S. Ryan

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

Una S. Ryan, President and C.E.O.

 

 

 

 

(Printed Name and Title)

 

 

 

 

 

 

 

 

Jurisdiction of Organization:

Delaware

 

 

Federal Employer Identification #:

13-3191702

 

 

State Organizational Identification #:

2023075

 

 

 

 

 

 

 

LENDER:

Massachusetts Development Finance Agency

 

 

 

 

 

 

 

 

By:

/s/ David T. Slatery

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

David T. Slatery, President and C.E.O.

 

 

 

 

(Printed Name and Title)

 

13

--------------------------------------------------------------------------------